DETAILED ACTION
	Claims 21-38 are presented on 04/21/2021 for examination on merits.  Claims 21, 27, and 33 are independent base claims.  Claims 1-20 are cancelled by preliminary amendment on 04/21/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Applicant Arguments/Remarks or a section following the Remarks.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10,949,508 B2 (hereinafter “USPAT 508”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter of replicating encrypted data across storage systems.

	Regarding claim 1, USPAT 508 anticipates:
A system comprising: 
a micro-controller comprising electronic storage for a set of validated handshake codes and content digital storage, the micro-controller operatively connected to a battery, Bluetooth electronics (USPAT 508, CLM. 1: a micro-controller operatively connected to a battery regulator and battery and to Bluetooth electronics), and an activation mechanism (USPAT 508, CLM. 1: a set of two positions, the “ON” position and an “OFF” position); 
instructions that, when executed by the micro-controller, cause the micro-controller to: 
upon actuation of the activation mechanism, attempt to receive from a Bluetooth device at least one handshake code within the set of validated handshake codes via the Bluetooth electronics (USPAT 508, CLM. 1: upon movement of said reed switch to an “ON” position from a set of two positions, the “ON” position and an “OFF” position, said micro-controller attempts to pair with a Bluetooth device using said Bluetooth electronics), upon receiving a handshake code within the set of validated handshake codes, transmit digital content to the Bluetooth device via the Bluetooth electronics (USPAT 508, CLM. 1: upon establishing pairing, said micro-controller sends digital content stored in the digital content storage to paired said Bluetooth device), and upon receiving a handshake code not within the set of validated handshake codes, implement an anti-piracy security protocol configured to inhibit transmission of the digital content to the Bluetooth device via the Bluetooth electronics (USPAT 508, CLM. 1: restricts an attempt to pair from any Bluetooth devices not configured with said handshake codes).
Independent claims 27 and 33 are rejected for the same reason as claim 1, because they each recite the same limitations in similar language.
Regarding dependent claims 22-26, 28-32, and 34-37 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.


Claim Objections
Claim 23-24, 29-30, and 35-36 are objected to because of the following informalities: 
Claims 23-24, 29-30, and 35-36 each recited a limitation of “a high frequency RF” where the acronym “RF” should be spelled out when the first time the acronym is used for formality reasons.
Appropriate correction is required.

Allowable Subject Matter
Claims 21-38 are allowable over prior art for the following reasons:
Independent claims 21, 27, and 33 each repeat a substantial portion of the allowable subject matter of the parent case Application No. 16/101,424, now U.S. Patent #10,949,508 B2.  The features for “upon actuation of the activation mechanism, attempt to receive from a Bluetooth device at least one handshake code within the set of validated handshake codes via the Bluetooth electronics, 
upon receiving a handshake code within the set of validated handshake codes, transmit digital content to the Bluetooth device via the Bluetooth electronics, and 
upon receiving a handshake code not within the set of validated handshake codes, implement an anti-piracy security protocol configured to inhibit transmission of the digital content to the Bluetooth device via the Bluetooth electronics”, in combination with the other limitations in the claims 21, 27, and 33, respectively, are not anticipated by, nor made obvious over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON ZHAO whose telephone number is (571)272.9953.  The examiner can normally be reached on Monday to Friday, 7:30 A.M to 5:00 P.M EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571.272.3862.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/Don G Zhao/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        08/12/2022